Niles, P. J.,
The question in this case now is upon plaintiff’s motion for judgment for want of a sufficient affidavit of defense.
This brings up in somewhat different form the point decided by this court in opinion filed October 18, 1932, against defendant’s affidavit of defense raising the point of law that plaintiff, being a foreign corporation, was doing business in Pennsylvania without legal authority.
Plaintiff’s statement, while somewhat vague, sufficiently alleges that the . goods for the price of which the action is brought were forwarded upon defend- i ant’s order from plaintiff’s manufactory in New Hampshire. There is nothing1 in the statement to indicate that regarding the transactions involved in this *635action the plaintiff, a Maine corporation, was doing business in Pennsylvania in any way which would deprive it of its constitutional right to collect in Pennsylvania for goods furnished upon a contract of sale made in New Hampshire.
Now defendant attempts to raise the same point in the pending affidavit of defense. The affidavit of defense does not deny that the goods, the subject of the action, were forwarded from plaintiff’s New Hampshire factory upon the order of defendant, or that regarding these goods plaintiff was doing business in Pennsylvania. The allegation baldly is that the plaintiff is a Maine corporation doing business in Pennsylvania without complying with the provisions of the Act of June 8,1911, P. L. 710, as amended by the Act of May 13,1915, P. L. 296. This would be no legal defense unless the unauthorized business done in Pennsylvania had some connection with the subject of this action. As there is no allegation to that effect, the affidavit presents no legal defense, and plaintiff is entitled to judgment.
And now, to wit, December 7, 1932, after hearing counsel for both parties upon plaintiff’s motion for judgment for want of a sufficient affidavit of defense, said motion is allowed; and judgment is entered in favor of the plaintiff and against the defendant for $868.65, with costs of suit, for want of a sufficient affidavit of defense. From George Hay Kain, York, Pa.